DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN201051375Y in view of Voorthuyzen and Umeda.
CN201051375Y discloses the use of a string instrument comprising: a body comprising a top plate joined to a bottom plate forming an interior volume there between; a neck (not shown) attached to the body and extending outwardly therefrom ;the body further comprising: a first sound post (4) within the interior volume joining the top plate with the bottom plate; and a second sound post (4’) within the interior volume also joining the top plate with the bottom plate (see figure 3); wherein the first and second sound posts are in mirror relationship relative to a vertical axis which passes down a length of the neck bisecting the body along longitudinal and transverse directions.
CN201051375Y does not disclose the use of a bridge.

CN201051375Y and Voorthuyzen do not disclose sound posts that are in alignment with the bridge.
Umeda discloses the use of a discloses the use of a string instrument comprising: a body comprising a top plate joined to a bottom plate forming an interior volume there between; a neck attached to the body and extending outwardly therefrom ;the body further comprising: sound posts (63) within the interior volume also joining the top plate with the bottom plate (see figure 8b); wherein the first and second sound posts are (see figures 8a) in alignment with the bridge and located below edges thereof  (see figure 8a).
CN201051375Y, Voorthuyzen, and Umeda do not the specific element distances and dimensions that are recited by the applicant. 
However it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the devices as disclosed in CN201051375Y to include elements as disclosed in Voorthuyzen, the sound post positions as disclosed in Umeda; and the use of conventional additives and polymer materials in order to provide a specific vibrating response for a stringed musical instrument. 

s 9-12, and 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.	Claims 19-21 are allowed.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067.  The examiner can normally be reached on 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837